DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 08/12/2021.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-4 and 12, drawn to the structures/structural elements of or a method for a signal processing device, comprising: circuitry configured to: receive a first sound collection signal from a first microphone of an earhole- wearable sound collection device, wherein the first microphone is located in the earhole-wearable sound collection device; receive a second sound collection signal from a second microphone, wherein the second microphone is located outside the earhole-wearable sound collection device; control a first amplifier to amplify the first sound collection signal; control a second amplifier to amplify the second sound collection signal; and add the amplified first sound collection signal to the amplified second sound collection signal;
II.	Claims 5-9 and 13, drawn to the structures/structural elements of or a method for a signal processing device, comprising: circuitry configured to: receive a first sound collection signal from a first microphone of an earhole-wearable sound collection device, wherein the first microphone is located in the earhole-wearable sound collection device; receive a second sound collection signal from a second microphone, wherein the second microphone is located outside the earhole-wearable sound collection device; control a first amplifier to amplify the first sound collection signal; control a second amplifier to amplify the second sound collection signal; correct frequency characteristics of the amplified first sound collection signal, wherein the frequency characteristics is corrected based on equalization of a high-frequency emphasizing type and least one of a low-pass filtering process, a bandpass filtering process, a noise gate process, or a compressor process; and add the amplified first sound collection signal having corrected frequency characteristics to the amplified second sound collection signal; and 
III.	Claims 10-11 and 14, drawn to the structures/structural elements of or a method for an information processing device, comprising: a speaker located in an earhole-wearable sound collection device; and circuitry configured to: receive a first sound collection signal from a first microphone of the earhole- wearable sound collection device, wherein the first microphone is located in the earhole-wearable sound collection device; receive a second sound collection signal from a second microphone, wherein the second microphone is located outside the earhole-wearable sound collection device; and control a first amplifier to amplify the first sound collection signal; control a second amplifier to amplify the second sound collection signal; and add the amplified first sound collection signal to the amplified second sound collection signal.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651